DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/2018, 11/30/2020 have been considered by the Examiner.

Drawings
The drawings submitted on 07/13/2018 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract submitted on 07/13/2018, respectively, have been accepted by the Examiner as formal.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/26/2021, with respect to the amended language of, “an outer layer of fibre reinforced polymer material formed over the shaft and the helical ridge wherein the outer layer provides a full coverage over the helical ridge,” have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Brad Lawrence on 02/03/2021.
The application has been amended as follows: 
Claim 5, line 1, the preamble “A threaded shaft as claimed in claim 4” has been replaced with –A threaded shaft as claimed in claim 1--. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Moghe (US 5,092,727) (see Final Rejection of 08/26/2020 for complete mapping of the art) discloses a helical ridge 16 formed from a fiber-reinforced polymer material and an outer layer 18 of fibre reinforced polymer material formed over the shaft and the helical ridge (see fig. 5 and discussion of col. 4, lines 50-68). However, one of ordinary skill in the art, upon reading the disclosure and viewing the figures of Moghe, would not reasonably interpret that the outer layer 18 “provides a full coverage over the helical ridge.”  
Therefore, the prior art does not disclose or render obvious “an outer layer of fibre reinforced polymer material formed over the shaft and the helical ridge wherein the outer layer provides a full coverage over the helical ridge” (claim 1, lines 10-11).  Further, to .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658